Title: From Thomas Jefferson to Charles Wyndham Grymes, 7 May 1801
From: Jefferson, Thomas
To: Grymes, Charles Wyndham


               
                  Dear Sir
                  Washington May 7. 1801
               
               Your favor of the 2d. came to hand on the 5th. & on the 6th. I recieved the letters of mr Jennings & mr Gourlay covering a power of attorney, an authenticated copy of mrs Randolph’s will & a bill of exchange for £100. sterl. I happened to be at that instant writing to messrs. Gibson & Jefferson in Richmond & inclosed the bill to them that they might be obtaining paiment without loss of time, as I was not then certain I should be able to write to you as early as this day. I am duly sensible of the proof of confidence you are so good as to repose in me, resulting from the wish you express that I should undertake the guardianship of yourself & sisters. but since the year 1775. I have invariably declined guardianships & exrships even for my nearest friends because I have never been master of my own time, and that an undertaking of that kind must have been to the injury of the persons interested. in the present instance you have relations & friends so much better able to pay the necessary attentions to yourselves & your affairs, that I am confident I serve you in not undertaking the office. you will of course procure the appointment of some other guardian, to whom, as soon as appointed, I will deliver the will. in the mean time I have written to mr E. Randolph on the same subject and desired him to direct mr Jefferson & Gibson in the payment of the £100. sterl. for your mourning & other necessaries as designated by mr Gourlay. wishing to yourself & your sisters the best effects from the care & attention of your friends, I pray you to accept my salutations and assurances of friendly attachment.
               
                  
                     Th: Jefferson
                  
               
             